—In an action to recover on a promissory note, the defendants Vuksan Vuksanaj and VKV Associates appeal from a judgment of the Supreme Court, Westchester County (Barone, J.), entered March 21, 2000, which is in favor of the plaintiff and against them in the principal sum of $50,000.
Ordered that the judgment is modified, by deleting the provision thereof awarding the plaintiff the principal sum of $50,000 and substituting therefor a provision awarding the plaintiff the principal sum of $45,000; as so modified, the judgment is affirmed, without costs or disbursements.
*526Contrary to the appellants’ contentions, this action was not barred by the six-year Statute of Limitations (see, CPLR 213; Scionti v Reid, 238 AD2d 496; Park Assocs. v Crescent Park Assocs., 159 AD2d 460). Although the subject note matured on December 31, 1990, and this action was not commenced until July 24,1997, a partial payment on the note was made in April 1992, which started the Statute of Limitations running anew (see, Roth v Michelson, 55 NY2d 278, 281; see also, Brooklyn Bank v Barnaby, 197 NY 210). Thus, the Supreme Court properly awarded judgment in favor of the plaintiff.
However, at trial, the plaintiff acknowledged that, in view of that partial payment, the amount owed was $45,000. The judgment is modified accordingly.
The appellants’ remaining contention is without merit. Gold-stein, J. P., McGinity, Schmidt and Smith, JJ., concur.